      Case 3:20-cv-00149-DCG-ATB Document 30 Filed 05/12/21 Page 1 of 13




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                                  EL PASO DIVISION

 RENE TORRES,                                      §
      Plaintiff,                                   §
                                                   §
 v.                                                §   EP-20-CV-00149-DCG-ATB
                                                   §
 DAVID CAMACHO,                                    §
      Defendant.                                   §

                            REPORT AND RECOMMENDATION
                              OF THE MAGISTRATE JUDGE

          On this day, the Court considered “Defendant David Camacho’s Rule 12(b)(6) Motion to

Dismiss Plaintiff’s Original Complaint and Demand for Jury Trial,” filed by Defendant David

Camacho (“Camacho”) on March 11, 2021. (ECF No. 24). The matter was referred to this Court

pursuant to the Standing Order referring prisoner civil rights cases to United States Magistrate

Judges.

          For the reasons set forth below, the Court RECOMMENDS that Defendant’s Motion be

GRANTED, as set forth herein.

I.        BACKGROUND

          a.    Procedural Background

          Plaintiff Rene Torres (“Torres”), proceeding pro se and in forma pauperis, filed his

Complaint on May 28, 2020, alleging claims against multiple Defendants surrounding Torres’s

arrest in 2018. (ECF No. 3). After a Report and Recommendation from this Court (ECF No. 9),

the District Court dismissed all of Torres’s claims on February 8, 2021, pursuant to 28 U.S.C. §

1915(e)(2)(B)(ii), except for Torres’s claims against Camacho. (ECF No. 14, p. 3-4). On March

11, 2021, Camacho filed the instant Motion seeking the dismissal of Torres’s Complaint. (ECF

No. 24).

                                               1
      Case 3:20-cv-00149-DCG-ATB Document 30 Filed 05/12/21 Page 2 of 13




        On April 21, 2021, the Court ordered Camacho to supplement the record. (ECF No. 27).

Camacho filed his “Defendant David Camacho’s Supplement to Record” on April 23, 2021. (ECF

No. 29). To date, Camacho’s Motion remains unopposed as Torres has not filed a response.

        b.       Factual Background1

        Torres is currently in the custody of the Texas Department of Criminal Justice (“TDCJ”)

and is incarcerated at the Lindsey Unit in Jacksboro, Texas. (ECF No. 3, p. 1). In his Complaint,

Torres alleges that on August 18, 2018, he found “Amber Mena deceased at her trailer home . . .

in El Paso, Texas.” (Id. at 4). Upon discovering Amber Mena, Torres “called 911 and reported

it.” (Id.).

        Torres contends that Amber Mena’s mother “told the detectives that she thought [Torres] .

. . killed her daughter. (Id.). In Torres’s Supplement to his Complaint, Torres expands on his

contentions. According to Torres’s Supplement, on February 5, 2019, a detective from the Auto

Theft unit of the El Paso Police Department (“EPPD”) told Torres to come to the police station to

identify his car. (ECF No. 8, p. 2). After identifying his car, Torres “was approached by detective[]

David Camacho and . . . transported to [EPPD] Homicide Division.” (Id.). “After two hours of

interrogation[, Torres] was arrested” for the murder of Amber Mena. (Id.).

        The murder charge was eventually declined by the District Attorney and the charges were

dropped. (Id. at 7). Based upon the investigation, arrest, and subsequent news coverage of the

investigation, Torres contends that he “suffer[s] from PTSD[,] anxiety, Bi-polar depression, and

[is] permanently damaged mentally and emotionally.” (Id.).




1
 While recounting the factual background, the Court addresses only the facts relevant to the immediate Report and
Recommendation.

                                                       2
      Case 3:20-cv-00149-DCG-ATB Document 30 Filed 05/12/21 Page 3 of 13




       In his Complaint, Torres alleges that Camacho harassed him, followed him, interrogated

him, tried to make him confess to a murder that he did not commit, and subsequently arrested him.

(ECF No. 3, p. 4).

II.    LEGAL STANDARDS

       Rule 12(b)(6) of the Federal Rules of Civil Procedure provides for dismissal of a complaint

when a defendant shows that the plaintiff has failed to state a claim upon which relief can be

granted. “To survive a motion to dismiss, a complaint must contain sufficient factual matter,

accepted as true, to ‘state a claim to relief that is plausible on its face.’” Ashcroft v. Iqbal, 556

U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)). The factual

matter contained in the compliant must allege actual facts, not legal conclusions masquerading as

facts. Iqbal, 556 U.S. at 678 (citing Twombly, 550 U.S. at 555) (“Although for the purposes of a

motion to dismiss we must take all of the factual allegations in the complaint as true, we ‘are not

bound to accept as true a legal conclusion couched as a factual allegation.’”).

       To resolve a Rule 12(b)(6) motion, courts must determine “whether in the light most

favorable to the plaintiff and with every doubt resolved on his behalf, the complaint states any

valid claim for relief.” Gregson v. Zurich Am. Co., 322 F.3d 833, 885 (5th Cir. 2003) (citation

omitted). A complaint states a “plausible claim for relief” when the factual allegations contained

therein infer actual misconduct on the part of the defendant, not a “mere possibility of misconduct.”

Iqbal, 556 U.S. at 679. The complaint “‘does not need detailed factual allegations,’ but must

provide the plaintiff’s grounds for entitlement to relief—including factual allegations that when

assumed to be true ‘raise a right to relief above the speculative level.’” Cuvillier v. Taylor, 503

F.3d 397, 401 (5th Cir. 2007) (quoting Twombly, 550 U.S. at 555).




                                                 3
       Case 3:20-cv-00149-DCG-ATB Document 30 Filed 05/12/21 Page 4 of 13




        Furthermore, pro se pleadings are reviewed under a less stringent standard than those

drafted by attorneys, and such pleadings are entitled to a liberal construction that includes all

reasonable inferences that can be drawn from them. Haines v. Kerner, 404 U.S. 519, 520-21

(1972) (per curiam). However, even a pro se complaint may not merely set forth conclusory

allegations. The pro se litigant must still set forth facts giving rise to a claim on which relief may

be granted. Johnson v. Atkins, 999 F.2d 99, 100 (5th Cir. 1993) (per curiam) (citation omitted).

III.    ANALYSIS

        In his Complaint, Torres alleges that Camacho “[h]arrased me, wrongly interrogated me

trying to make me confess to a murder I didn[’]t commit[], [and] falsly [sic] arrested me for

murder.” (ECF No. 3, p. 3).2 Further, in his Supplement, Torres additionally asserts that he was

falsely arrested due to “the negligence of the improper police investigation by [Camacho]” and

that “[t]he El Paso Police Department, and all other Defendants in this case are liable for violating

[Torres’s] 8th Amendment right of Due Process.” (ECF No. 8, p. 4, 8).

        In his Motion, Camacho argues that Torres’s Complaint “neither articulates any plausible

claims nor provides any relevant facts relating thereto[,and t]he Complaint further fails to make

any factual allegations as to how [Torres’s] constitutional rights were violated, how Officer

Camacho was allegedly personally involved or what his purported injuries are.” (ECF No. 24, p.

4). The Court will address each of Torres’s claims in turn.

        a.       Torres Fails to State a Claim for False Arrest

        In his Complaint, Torres asserts that Camacho “falsly [sic] arrested [Torres] for murder.”

(ECF No. 3, p. 3).


2
 Torres also alleges that Camacho “defamed my character.” (ECF No. 3, p. 3). However, as this Court held in its
previous Report and Recommendation, “[D]efamation is not a federal constitutional tort cognizable in an action
brought pursuant to 42 U.S.C. § 1983.” (ECF No. 9, p. 11) (quoting Davis v. Myers, Civ. A. No. 08- 4492, 2008 WL
4747424, at *2 (E.D. La. Oct. 17, 2008)) (alteration in original).

                                                       4
      Case 3:20-cv-00149-DCG-ATB Document 30 Filed 05/12/21 Page 5 of 13




        “A constitutional claim for false arrest . . . ‘requires a showing of no probable cause.’”

Arizmendi v. Gabbert, 919 F.3d 891, 897 (5th Cir. 2019), cert. denied, 140 S. Ct. 220 (2019)

(quoting Club Retro, L.L.C. v. Hilton, 568 F.3d 181, 204 (5th Cir. 2009)). “Probable cause is

established by ‘facts and circumstances within the officer’s knowledge that are sufficient to

warrant a prudent person, or one of reasonable caution, in believing, in the circumstances shown,

that the suspect has committed, is committing, or is about to commit an offense.’” Arizmendi, 919

F.3d at 897 (quoting Hilton, 568 F.3d at 204). “If there was probable cause for any of the charges

made . . . then the arrest was supported by probable cause, and the claim for false arrest fails.”

Deville v. Marcantel, 567 F.3d 156, 164 (5th Cir. 2009) (quoting Wells v. Bonner, 45 F.3d 90, 95

(5th Cir. 1995)) (alterations in original).

        Furthermore, the Fifth Circuit has held that “[i]t is well settled that if facts supporting an

arrest are placed before an independent intermediary such as a magistrate or grand jury, the

intermediary’s decision breaks the chain of causation for false arrest, insulating the initiating

party.” McLin v. Ard, 866 F.3d 682, 689 (5th Cir. 2017) (quoting Deville v. Marcantel, 567 F.3d

156, 170 (5th Cir. 2009)); see also Cuadra v. Houston Ind. School Dist., 626 F.3d 808, 813 (5th

Cir. 2010); Maier v. Green, 485 F. Supp. 2d 711, 718 (W.D. La. 2007) (“Where an arrest is made

under authority of a properly issued warrant, the arrest is simply not a false arrest.”) (citation

omitted).

        “Undisputed evidence that an arrest was effectuated under a facially valid arrest warrant

satisfies the Fourth Amendment prerequisites and forecloses a § 1983 claim for false arrest.”

Casanova v. City of Brookshire, 119 F. Supp. 2d 639, 652 (S.D. Tex. 2000). “Where an arrest is

made under authority of a properly issued warrant . . . [, s]uch an arrest is not unconstitutional, and

a complaint based on such an arrest is subject to dismissal for failure to state a claim.” Thomas v.



                                                  5
       Case 3:20-cv-00149-DCG-ATB Document 30 Filed 05/12/21 Page 6 of 13




Sams, 734 F.2d 185, 191 (5th Cir. 1984), cert. denied, 472 U.S. 1017 (1985) (quoting Smith v.

Gonzales, 670 F.2d 522, 526 (5th Cir. 1982), cert. denied, 459 U.S. 1005 (1983)).

         Here, the Court finds that Camacho arrested Torres under the authority of a properly issued

arrest warrant signed by an El Paso Criminal Law Magistrate. (ECF No. 29, p. 4-8) (“Warrant of

Arrest”).3 Further, Torres has not alleged that the Magistrate’s finding of probable cause was in

any way tainted by the actions of Camacho. See McLin, 866 F.3d at 689 (“‘[T]he initiating party

may be liable for false arrest,’ however, ‘if the plaintiff shows that the deliberations of that

intermediary were in some way tainted by the actions of the defendant.’”) (quoting Deville, 567

F.3d at 170) (alterations in original) (internal quotes omitted). Therefore, the Court finds that

Camacho’s arrest was supported by probable cause and was effectuated under a valid arrest warrant

issued by an El Paso Criminal Law Magistrate who independently found probable cause.

Accordingly, the Court recommends that Torres’s claim of false arrest be dismissed.

         b.        Torres’s Claim of Negligent Police Investigation is Not a Cognizable Claim

         In his Supplement, Torres alleges that he was falsely arrested due to “the negligence of the

improper police investigation by [Camacho].” (ECF No. 8, p. 4). Camacho argues in his Motion




3
  When deciding a motion to dismiss for failure to state a claim, courts “normally . . . must limit their inquiry to the
facts stated in the complaint and the documents either attached to or incorporated in the complaint.” Lovelace v.
Software Spectrum Inc., 78 F.3d 1015, 1017 (5th Cir. 1996). However, a court may rely on “documents incorporated
into the complaint by reference, and matters of which a court may take judicial notice.” Dorsey v. Portfolio Equities,
Inc., 540 F.3d 333, 338 (5th Cir. 2008) (quoting Tellabs, Inc. v. Makor Issues & Rights, Ltd., 551 U.S. 308, 322
(2007)); see also Lovelace, 78 F.3d at 1017-18 (“However, courts may also consider matters of which they may take
judicial notice.”) (citing Fed. R. Evid. 201(f) advisory committee’s note (“Judicial notice may be taken at any stage
of the proceeding.”)).

Pursuant to Federal Rule of Evidence 201, this Court may take judicial notice on its own at any stage of the proceeding
of “a fact that is not subject to reasonable dispute because it: (1) is generally known within the trial court’s territorial
jurisdiction; or (2) can be accurately and readily determined from sources whose accuracy cannot be questioned.”
Fed. R. Evid. 201(b). Here, the Court takes judicial notice of the Warrant of Arrest attached to “Defendant David
Camacho’s Supplement to Record” (ECF No. 29, p. 4-8). See Davis v. Bayless, 70 F.3d 367, 372 n.3 (5th Cir. 1995)
(holding that a court can take judicial notice of state court orders when deciding a motion to dismiss); Causey v. Parish
of Tangipahoa, 167 F. Supp. 2d 898, 906 (E.D. La. 2001) (taking judicial notice of arrest warrant attached to
defendant’s motion to dismiss plaintiff’s section 1983 claim alleging false arrest).

                                                             6
      Case 3:20-cv-00149-DCG-ATB Document 30 Filed 05/12/21 Page 7 of 13




that “a negligence claim against Camacho is not cognizable and should be dismissed with

prejudice.” (ECF No. 24, p. 8).

        Negligent conduct alone does not amount to a cognizable § 1983 claim. Daniels v.

Williams, 474 U.S. 327, 332 (1986) (“To hold that injury caused by [lack of due care] is a

deprivation within the meaning of the Fourteenth Amendment would trivialize the centuries-old

principle of due process of law.”). Instead, Torres must allege that he was deprived of a right

guaranteed to him by the Constitution or other statute. Id. at 330 (“[I]n any given § 1983 suit, the

plaintiff must still prove a violation of the underlying constitutional right . . . .”); Thomas, 734 F.2d

at 190-91 (“The first prerequisite to recovery under § 1983 is proof that the plaintiff has been

deprived of a right secured by the Constitution and laws of the United States.”) (internal quotes

omitted).

        Further, the Supreme Court has continually held that a plaintiff must plead that his or her

constitutional or statutory deprivation resulted from conduct that was intentional or due to

deliberate indifference. See, e.g., Farmer v. Brenan, 511 U.S. 825, 828-29 (1994) (holding that

deliberate indifference is sufficient to establish a § 1983 claim); Davidson v. Cannon, 474 U.S.

344, 348 (1986) (“The guarantee of due process has never been understood to mean that the State

must guarantee due care on the part of its officials.”); Daniels, 474 U.S. at 328 (“We conclude that

the Due Process Clause is simply not implicated by a negligent act of an official causing

unintended loss of or injury to life, liberty, or property.”) (emphasis in original). Mere negligent

police work does not rise to the level of a constitutional violation. See, e.g., Campbell v. City of

San Antonio, 43 F.3d 973, 977 (5th Cir. 1995) (where plaintiff “had no constitutional right to be

protected from [a police officer’s] merely negligent conclusion that she was the suspect who had

sold him the crack cocaine.”); Herrera v. Millsap, 862 F.2d 1157, 1160 (5th Cir. 1989) (arresting



                                                   7
      Case 3:20-cv-00149-DCG-ATB Document 30 Filed 05/12/21 Page 8 of 13




officers were not liable for mistaken arrest where, as a result of negligence, the plaintiff’s name

was submitted to grand jury instead of that of the suspect); Simmons v. McElveen, 846 F.2d 337,

339 (5th Cir. 1988) (where negligent detention following valid arrest was not actionable under

section 1983).

       Here, Torres has not pled any facts regarding the alleged “improper police investigation by

[Camacho]” beyond the conclusory allegation that there was “negligence.” (ECF No. 8, p. 4).

Therefore, the Court finds that Torres has not pled more than a legal conclusion regarding his

allegation that Camacho was negligent in his investigation. See Iqbal, 556 U.S. at 678 (citing

Twombly, 550 U.S. at 555) (“Although for the purposes of a motion to dismiss we must take all of

the factual allegations in the complaint as true, we ‘are not bound to accept as true a legal

conclusion couched as a factual allegation.’”). Accordingly, the Court recommends that Torres’s

claim of negligent police investigation by Camacho be dismissed.

       c.        Torres Fails to State a Claim for Harassment or Wrongful Interrogation

       Torres also asserts that Camacho “[h]arrased me [and] wrongly interrogated me trying to

make me confess to a murder I did[’]t commit[].” (ECF No. 3, p. 3). Camacho argues that Torres’s

Complaint fails to identify how Torres was harassed while being interrogated. (ECF No. 24, p. 6).

       The Court finds that Torres’s only assertion regarding the alleged harassment and wrongful

interrogation was that the interrogation by Camacho lasted two hours. (ECF No. 8, p. 2). Torres

never alleges that Camacho used any force during the interrogation. See (id.). Therefore, the Court

turns to whether Camacho allegedly “harassed” and “wrongly interrogated” Torres through verbal

or non-verbal communications during the interrogation.

       The Fifth Circuit has held that verbal abuse or verbal threats by a police officer fail to

constitute a constitutional violation cognizable under Section 1983. Collier v. City of Bossier City,



                                                 8
      Case 3:20-cv-00149-DCG-ATB Document 30 Filed 05/12/21 Page 9 of 13




Civ. A. No. 05-0795, 2007 WL 734737, at *7 (5th Cir. Mar. 6, 2007) (citing Ganesan v. James,

115 F. App’x 670, 672 (5th Cir. 2004) (“mere allegations of verbal abuse do not present an

actionable § 1983 claim”)); see also Rhodes v. City of Homer, Civ. A. 09-1115, 2010 WL 3613735,

at *5 (W.D. La. Sept. 14, 2010). “Threats alone are not enough. A section 1983 claim only accrues

when the threats or threatening conduct result in a constitutional deprivation.” Lamar v. Steele,

698 F.2d 1286, 1286 (5th Cir. 1983); see also Graham v. Connor, 490 U.S. 386, 396 (1989) (“Our

Fourth Amendment jurisprudence has long recognized that the right to make an arrest or

investigatory stop necessarily carries with it the right to use some degree of physical coercion or

threat thereof to effect it.”).

          Here, Torres has not pled any facts to suggest that Camacho “harassed” Torres in any way

outside of normal questioning. Furthermore, the Court finds that Torres has not pled more than a

legal conclusion regarding his allegation that Camacho “wrongfully interrogated” Torres. See

Iqbal, 556 U.S. at 678 (citing Twombly, 550 U.S. at 555) (“Although for the purposes of a motion

to dismiss we must take all of the factual allegations in the complaint as true, we ‘are not bound to

accept as true a legal conclusion couched as a factual allegation.’”). Accordingly, the Court

recommends Torres’s claims regarding harassment and wrongful interrogation be dismissed.

          d.     Torres’s Claims of Violation of Due Process are Not Applicable to Camacho

          In his Motion, Camacho argues that Torres’s “Eighth Amendment claim against Camacho

is not cognizable and should be dismissed with prejudice” because “[t]he Eighth Amendment

protections against cruel and unusual punishment are limited in scope to convicted prisoners and

are not applicable to either arrestees or pretrial detainees.” (ECF No. 24, p. 7-8) (citing Graham

v. Connor, 490 U.S. 386, 392 n.6 (1989); Austin v. Johnson, 328 F.3d 204, 210 n.10 (5th Cir.

2003)).



                                                 9
     Case 3:20-cv-00149-DCG-ATB Document 30 Filed 05/12/21 Page 10 of 13




       While the Court finds this an accurate statement of the law by Camacho, the Court finds

that Torres’s “Eighth Amendment” claim is instead a Fourteenth Amendment claim alleging a

violation of Torres’s due process rights. In his Supplement to his Complaint, Torres asserts that

“[t]he El Paso Police Department, and all other Defendants in this case are liable for violating my

8th Amendment right of Due Process . . . [as] applied to the states by the U.S. Supreme Court’s

interpretation of the Due Process and Equal Protection Clauses of the Fourteenth Amendment.”

(ECF No. 8, p. 8) (emphasis added).

       However, the Court nonetheless finds that this claim is not applicable to Camacho. In

specifying his allegation, Torres asserts that “[w]hile in custody, I saw a news report on channel 7

KVIA, channel 4 KDBC, and channel 14 KFOX informing the public of my arrest for murder of

Amber Mena. My picture was posted on public television as well as the El Paso Times newspaper

with an article stating the same charges of the murder of Amber Mena. My character and

reputation was [sic] defamed without due process.” (ECF No. 8, p. 5); see also (id. at 7) (“My

character and reputation was [sic] defamed without due process.”). Therefore, the Court finds that

Torres’s Due Process Claims relate to claims against the already terminated news outlet

Defendants regarding defamation. See (ECF No. 9, p. 11) (“[D]efamation is not a federal

constitutional tort cognizable in an action brought pursuant to 42 U.S.C. § 1983.”) (alteration in

original) (quoting Davis v. Myers, No. CIVA 08-4492, 2008 WL 4747424, at *2 (E.D. La. Oct.

17, 2008). Accordingly, the Court finds Torres has not alleged a due process violation claim

against Defendant Camacho.

       e.      Defendant Camacho is Entitled to Qualified Immunity

       Defendant Camacho also “moves for dismissal of the claims against him based upon

qualified immunity.” (ECF No. 24, p. 9).



                                                10
     Case 3:20-cv-00149-DCG-ATB Document 30 Filed 05/12/21 Page 11 of 13




        Qualified immunity protects “state officials from money damages unless a plaintiff pleads

facts showing (1) that the official violated a statutory or constitutional right, and (2) that the right

was clearly established at the time of the challenged conduct.” Jackson v. City of Hearne, Texas,

959 F.3d 194, 200 (5th Cir. 2020) (quoting Ashcroft v. al-Kidd, 563 U.S. 731, 735 (2011)).

“[L]ower courts have discretion to decide which of the two prongs of [the qualified immunity]

analysis to tackle first.” Jackson, 959 F.3d at 200 (quoting Ashcroft, 563 U.S. at 735). “The

plaintiff has the burden of establishing a constitutional violation and overcoming a [qualified

immunity] defense.” Jackson, 959 F.3d at 201 (citing McClendon v. City of Columbia, 305 F.3d

314, 323 (5th Cir. 2002) (en blanc) (per curiam)). To meet this burden, “the plaintiff ‘must plead

specific facts that both allow the court to draw the reasonable inference that the defendant is liable

for the harm he has alleged and that defeat a [qualified immunity] defense with equal specificity.’”

Jackson, 959 F.3d at 201 (quoting Backe v. LeBlanc, 691 F.3d 645, 648 (5th Cir. 2012)). “To be

clearly established, a right must be sufficiently clear that every reasonable official would have

understood that what he is doing violates that right. In other words, existing precedent must have

placed the statutory or constitutional question beyond debate.” Jackson, 959 F.3d at 200-01

(internal citation omitted) (quoting Reichle v. Howards, 566 U.S. 658, 664 (2012)).

        Here, Torres alleges Camacho “[h]arrased me, wrongly interrogated me trying to make me

confess to a murder I didn[’]t commit[], [and] falsly [sic] arrested me for murder.” (ECF No. 3,

p. 3). However, as discussed above, Torres has failed to allege that Camacho violated any of

Torres’s constitutional rights. Therefore, the Court finds that Torres has not met his burden to

overcome Camacho’s qualified immunity defense. See Rhodes v. Prince, 360 F. App’x 555, 558

(5th Cir. 2010) (“If we determine that no constitutional violation occurred, our [qualified




                                                  11
      Case 3:20-cv-00149-DCG-ATB Document 30 Filed 05/12/21 Page 12 of 13




immunity] inquiry ends.”). Accordingly, the Court recommends Torres’s complaint be dismissed

based on qualified immunity.

       f.      Torres Failed to Respond to Camacho’s Motion to Dismiss

       The Court notes that Torres did not file a response to Camacho’s Motion to Dismiss.

Pursuant to Local Rule 7(e)(2), “[i]f there is no response [to a motion] filed within the time period

prescribed by this rule, the court may grant the motion as unopposed.” W.D. Tex. Civ. R. 7(e)(2).

Camacho filed his Motion to Dismiss on March 11, 2021. (ECF No. 24). Torres failed to file a

response on or before March 25, 2021. See W.D. Tex. Civ. R. 7(e)(2) (“A response to a dispositive

motion shall be filed not later than 14 days after the filing of the motion.”). Accordingly, the Court

finds that Torres has failed to file a timely response to Camacho’s Motion to Dismiss, and

therefore, the Court recommends that Camacho’s Motion to Dismiss be granted as unopposed.

IV.    CONCLUSION

       For the foregoing reasons, the Court finds that Torres has failed to state a claim upon which

relief can be granted regarding his claims against Camacho for false arrest, negligent investigation,

harassment, and wrongful interrogation. Further, the Court finds that Torres has not responded to

Camacho’s Motion to Dismiss and as such that the Motion should be granted as unopposed.

       Accordingly, the Court RECOMMENDS that “Defendant David Camacho’s Rule

12(b)(6) Motion to Dismiss Plaintiff’s Original Complaint and Demand for Jury Trial” be

GRANTED.

       SIGNED and ENTERED this 12th day of May, 2021.




                                               ANNE T. BERTON
                                               UNITED STATES MAGISTRATE JUDGE

                                                 12
   Case 3:20-cv-00149-DCG-ATB Document 30 Filed 05/12/21 Page 13 of 13




                                NOTICE

FAILURE TO FILE WRITTEN OBJECTIONS TO THE PROPOSED FINDINGS,
CONCLUSIONS AND RECOMMENDATIONS CONTAINED IN THE FOREGOING
REPORT, WITHIN FOURTEEN DAYS OF SERVICE OF SAME, MAY BAR DE NOVO
DETERMINATION BY THE DISTRICT JUDGE OF AN ISSUE COVERED HEREIN
AND SHALL BAR APPELLATE REVIEW, EXCEPT UPON GROUNDS OF PLAIN
ERROR, OF ANY UNOBJECTED-TO PROPOSED FACTUAL FINDINGS AND LEGAL
CONCLUSIONS AS MAY BE ACCEPTED OR ADOPTED BY THE DISTRICT COURT.




                                   13
